Citation Nr: 0830198	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date prior to July 26, 
1999, for the grant of entitlement to dependency and 
indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1958, and from October 1958 to October 1965.  He 
died in December 1986.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO granted entitlement to dependency and indemnity 
compensation (DIC) benefits, effective from July 26, 1999, 
the date on which the RO received the appellant's formal 
claim of entitlement to DIC benefits.

2.  The appellant, acting through her representative, filed 
an informal claim seeking entitlement to DIC benefits on 
April 23, 1998, and there is no evidence indicating that she 
was subsequently provided with a formal application form.

3.  There is no evidence of a claim for entitlement to DIC 
benefits, formal or informal, prior to April 23, 1998.  




CONCLUSION OF LAW

The criteria for an effective date of April 23, 1998, for the 
grant of entitlement to DIC benefits have been met. 38 
U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The appellant's appeal herein arises from her disagreement 
with the assignment of the effective date following the 
initial grant of service connection for the cause of the 
veteran's death.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Moreover, in the present appeal, in the February 2007 
statement of the case, the RO set forth the provisions of 38 
C.F.R. § 3.400 and explained the criteria governing effective 
dates for service connection for VA cause of death claims.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Moreover, the appellant has been afforded the 
opportunity to present evidence and argument with respect to 
the claim for an earlier effective date, which she and her 
representative have done via written statements filed in this 
matter.  The appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As to VA's duty to assist, VA has obtained the veteran's 
claims folders, including prior claims and the veteran's 
service medical, private and VA treatment records.  Thus, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to 


assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Therefore, the duties to notify and assist 
required by the VCAA are not applicable to the claim on 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of a grant of 
DIC compensation benefits for a surviving spouse of a 
deceased veteran is the first day of the month in which the 
veteran's death occurred if the claim is received within 1 
year after the date of death; otherwise, the date of the 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(c)(2).

A specific claim in the form prescribed by VA must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.152 (2007).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).  An 
informal claim is any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as claims - formal and 
informal - for benefits.  In particular, VA is 


required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
also Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, the appellant argues that the effective date of 
an award of DIC benefits should be December 1986, the date of 
the veteran's demise.  She contends that she filed a claim 
seeking DIC benefits, along with a claim seeking burial 
benefits, in January 1987.

A review of the veteran's claims folders revealed that in 
January 1987, the appellant filed an application for burial 
benefits, VA Form 21-530.  A separate application seeking 
entitlement to DIC benefits at that time is not in the 
record, and a review of the appellant's application for 
burial benefits did not suggest that she was also seeking 
entitlement to DIC benefits.

In March 1998, the appellant filed a statement requesting 
that the veteran's claims folder be transferred from 
California to Cleveland, Ohio.  She also requested that the 
RO send her a copy of all records on her DIC claim.  Included 
with this statement was a request for and consent to release 
of information from claimant's records, VA Form 00-3288.  An 
addendum to this form, dated April 23, 1998, indicated that 
the appellant's representative had been contacted via 
telephone, that a DIC claim had never been filed, and that, 
after discussion, they would be filing a claim for DIC.

On July 26, 1999, the appellant's formal claim for DIC 
benefits was received at the RO.  By a December 2005 rating 
action, in accordance with the Board's November 2005 decision 
granting service connection for the cause of the veteran's 
death, the RO granted the appellant's claim of entitlement to 
DIC benefits and assigned an effective date of July 26, 1999. 

After reviewing the record on appeal, the Board concludes 
that an earlier effective date of April 23, 1998, is 
warranted for the award of DIC benefits herein.  
Specifically, the Board finds the statement made by the 
appellant's representative, recorded on April 23, 1998, is 
considered an informal claim seeking entitlement to DIC 
benefits.  Where an informal claim has been filed but a 
formal application has not, VA has an obligation to forward 
to the claimant an application form for execution.  38 C.F.R. 
§ 3.155(a); see also Mitscher v. West, 13 Vet. App. 123 
(1999) (appellant-widow not entitled to an earlier effective 
date for DIC benefits where she did not return the formal 
application within one year).  If the formal application is 
received within one year that it was sent, it is deemed filed 
as of the date of the informal claim.  The one year period 
does not begin to run until the form is sent to the claimant.  
38 U.S.C.A. § 7722 (West 2002); 38 C.F.R. § 3.109(b) (2007); 
see also Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  
In this case, there is no record of the appellant having been 
provided with a formal application following the submission 
of the informal claim.  Accordingly, an earlier effective 
date of April 23, 1998, is granted for the award of 
entitlement to DIC benefits.

The appellant contends that it is unfair to deny her an 
earlier effective date for entitlement to DIC benefits dating 
back to December 1986 because at the time of her husband's 
death, he was rated 100 percent disabled for his service-
connected schizophrenia.  While the widow's argument is 
compelling from an equitable standpoint.  The credibility of 
the appellant is not in doubt; however, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

There is no evidence of record prior to April 23, 1998 that 
could be construed as a claim, formal or informal, for DIC 
compensation.  Accordingly, there is no legal 


basis on which to assign an effective date prior to April 23, 
1998, for the grant of entitlement to DIC benefits 


ORDER

An effective date of April 23, 1998, for the award of 
entitlement to DIC benefits is granted, subject to 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


